 

Exhibit 10.3

 

FIRST AMENDMENT TO BUILD-TO-SUIT LEASE

 

THIS FIRST AMENDMENT TO BUILD-TO-SUIT LEASE (“First Amendment”) is entered into
as of January 22, 2003 (the “Effective Date”) between SLOUGH BTC, LLC, a
Delaware limited liability company (“Landlord”) and TULARIK INC., a Delaware
corporation (“Tenant”), with reference to the following facts:

 

A. Landlord and Tenant are parties to a Build-to-Suit Lease dated as of December
20, 2001 (the “Lease”), covering three (3) buildings presently under
construction and commonly known as Building A (the “Phase IA Building”),
Building B (the “Phase IB Building” and, collectively with the Phase IA
Building, the “Phase I Buildings”) and Building E (the “Phase II Building”) in
the Britannia Oyster Point research and development center in South San
Francisco, California (the “Center”).

 

B. Landlord and Tenant wish to amend the Lease in various respects as more
particularly set forth herein.

 

C. Terms used herein as defined terms but not specifically defined herein shall
have the meanings assigned to such terms in the Lease.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows, effective as of the
Effective Date:

 

1. Rent Commencement Dates; Minimum Rental.

 

(a) Section 2.1(a) of the Lease presently contemplates that the Rent
Commencement Date for the Phase I Buildings will occur on May 1, 2003. Section
3.1(a) of the Lease is amended to provide that with respect to the Phase I
Buildings, for the months of May, June and July 2003, Tenant shall not be
required to pay minimum rental under Section 3.1(a) or additional rent under
Section 3.1(e) on a current monthly basis, as would otherwise be required under
the Lease, but shall instead pay to Landlord, as minimum rental under Section
3.1(a) and additional rent under Section 3.1(e) for the Phase I Buildings for
the months of May, June and July 2003, a single lump-sum payment of
$2,994,693.00 due on May 1, 2004. The amount of the foregoing lump-sum payment
is based on an aggregate square footage of 188,534 square feet for the Phase I
Buildings, and shall be adjusted proportionately if the aggregate square footage
of the Phase I Buildings, determined in accordance with Sections 1.1(a), 1.1(d)
and 3.1(d) of the Lease, is greater or less than 188,534 square feet. Payment of
minimum rental and additional Section 3.1(e) rent for the Phase I Buildings on a
current monthly basis in accordance with the Lease provisions shall begin on
August 1, 2003. The foregoing modification applies only to minimum rental for
the Phase I Buildings under Section 3.1(a)(i) and (ii) of the Lease and to
additional rent for the Phase I Buildings under Section 3.1(e) of the Lease, and
does not affect the timing or any other aspect of Tenant’s obligations with
respect to any other amounts due

 



--------------------------------------------------------------------------------

under the Lease in connection with the Phase I Buildings, including, but not
limited to, taxes, insurance and other Operating Expenses.

 

(b) Section 2.1(b) of the Lease presently contemplates that Tenant will have the
right to occupy the Phase II Building in up to four (4) phases, and that the
Rent Commencement Date for the first such phase will occur no earlier than May
1, 2004. Section 2.1(b) of the Lease is amended to provide instead that Tenant
shall be entitled to occupy the Phase II Building in up to three (3) successive
phases, as follows, with all other provisions of Section 2.1(b) remaining
applicable and in full force and effect except to the extent inconsistent with
the following:

 

(i) The first of such phases (“Phase IIA”) shall consist of not less than fifty
percent (50%) of the non-retail space in the Phase II Building (estimated at not
less than 46,600 square feet, based on an estimated square footage of 93,200
square feet for such non-retail space) and shall have a Phase IIA Rent
Commencement Date equal to the earlier to occur of (A) the date which is one
hundred eighty (180) days after the date Landlord delivers to Tenant a
Structural Completion Certificate for the Phase II Building pursuant to the
Workletter, subject to any adjustments in such time period to the extent
authorized or required under the provisions of such Workletter, or (B) the date
Tenant takes occupancy of and commences operation of its business in any portion
of the Phase II Building, provided that in no event shall the Phase IIA Rent
Commencement Date occur earlier than May 1, 2005, unless determined pursuant to
clause (B) of this sentence or unless an earlier date is hereafter mutually
agreed upon in writing by Landlord and Tenant.

 

(ii) The second of such phases (“Phase IIB”) shall consist of at least that
amount of space which, when added to the Phase IIA space, equals a minimum of
seventy-five percent (75%) of the non-retail space in the Phase II Building
(estimated at not less than 69,900 square feet based on the assumptions
indicated above) and shall have a Phase IIB Rent Commencement Date equal to the
earlier to occur of (A) the date which is eight (8) months after the Phase IIA
Rent Commencement Date or (B) the date Tenant takes occupancy of and commences
operation of its business in any portion of Phase IIB of the Phase II Building,
provided that in no event shall the Phase IIB Rent Commencement Date occur
earlier than January 1, 2006, unless determined pursuant to clause (B) of this
sentence or unless an earlier date is hereafter mutually agreed upon in writing
by Landlord and Tenant.

 

(iii) The third and last of such phases (“Phase IIC”) shall consist of the
remainder, if any, of the non-retail portion of the Phase II Building and shall
have a Phase IIC Rent Commencement Date equal to the earlier to occur of (A) the
date which is four (4) months after the Phase IIB Rent Commencement Date or (B)
the date Tenant takes occupancy of and commences operation of its business in
any portion of Phase IIC of the Phase II Building, provided that in no event
shall the Phase IIC Rent Commencement Date occur earlier than May 1, 2006,
unless determined pursuant to clause (B) of this sentence or unless an earlier
date is hereafter mutually agreed upon in writing by Landlord and Tenant.

 

2



--------------------------------------------------------------------------------

(c) Section 2.1(d) of the Lease is amended to read in its entirety as follows:

 

“(d) The term of this Lease shall end, effective as to both the Phase I
Buildings and the Phase II Building, on the day (the “Termination Date”)
immediately preceding the fifteenth (15th) anniversary of the last of the Phase
II Rent Commencement Dates to occur, unless sooner terminated or extended as
hereinafter provided (including, but not limited to, any extension to make this
Lease coterminous with any lease by Tenant of the Expansion Space as
contemplated in Section 6.3 hereof, if applicable).”

 

(d) The monthly minimum rental table set forth in Section 3.1(a)(iii) of the
Lease with respect to the Phase II Building is amended to read as set forth in
Exhibit A attached hereto and incorporated herein by this reference, with the
applicable “Months” as shown in that table being counted from the Phase IIA Rent
Commencement Date and each subsequent phase of the Phase II Building being
brought under such table as of the applicable Rent Commencement Date for such
phase at the rental rate then in effect under such table as determined by
counting from the Phase IIA Rent Commencement Date. The parties acknowledge that
the additional rent amounts required under Section 3.1(e) of the Lease are not
included in such table but rather are in addition thereto.

 

2. Ground Lease Rent. Tenant shall pay Landlord as ground lease rent (which
shall constitute an additional category of “rent” under the Lease) the sum of
$125,000 per month on the first day of each month beginning on January 1, 2004
and continuing through and including the final such monthly payment which shall
be due on the first day of the month in which the Phase IIA Rent Commencement
Date occurs (provided that the final such payment shall be prorated to reflect
the actual number of days occurring prior to the Phase IIA Rent Commencement
Date in such final month); provided, however, that if the Phase IIA Rent
Commencement Date is extended pursuant to Section 2.1(c) of the Lease, then, to
the extent such extension is attributable to a delay which is within Landlord’s
reasonable control and is not a result of a Tenant Delay or an Unavoidable Delay
as defined in the Workletter attached to the Lease, Tenant’s obligation to make
ground lease rent payments under this paragraph shall terminate as of the date
the Phase IIA Rent Commencement Date would have occurred in the absence of such
extension. Payments required under this paragraph are in addition to all other
amounts due under the Lease, as amended hereby, and are not in lieu of any such
other amounts. Notwithstanding the payment of ground lease rent by Tenant under
this paragraph, Landlord shall have the right to construct improvements on the
Property or any portion thereof throughout the period when such ground lease
rent is being paid, provided that such construction of improvements by Landlord
does not breach any express obligations of Landlord under the Lease.

 

3. Stock Warrants. As additional consideration for Landlord’s entry into this
First Amendment, Tenant agrees (a) to grant and issue, concurrent with the
execution of this Amendment, to Kwacker Limited (an affiliate of Landlord) a
warrant registered in the name of Kwacker Limited for the acquisition of an
aggregate of 75,000 shares of Tenant’s common stock, which warrant shall be
dated as of the Effective Date and shall otherwise be in the form attached
hereto as Exhibit B and incorporated herein by this reference; and (b) to amend
and reissue, concurrent with the execution of this Amendment, the existing
warrant (No. TLRK-6) dated March 9, 2000 in favor of Kwacker Limited, for 62,807
shares of Tenant’s common stock, in a form identical to its existing form except
that (i) Sections 5 and 7 of such warrant shall be amended to read substantially
identically to the corresponding provisions in Exhibit B, (ii) the phrase
“unless sooner terminated as provided below” shall be deleted from Section 1(a)
of such

 

3



--------------------------------------------------------------------------------

warrant, and (iii) the address shown in such warrant for Kwacker Limited shall
be updated to be in care of Slough Estates USA Inc. at its current address as
shown in paragraph 4 below.

 

4. Landlord’s Notice Address. The address information set forth in Section 21.1
of the Lease for notices to Landlord is amended to read as follows:

 

Slough BTC, LLC

c/o Slough Estates USA Inc.

444 North Michigan Avenue, Suite 3230

Chicago, IL 60611

Attn: William Rogalla

Telecopier: (312) 755-0717

 

5. Expansion Option. Section 6.3 of the Lease, granting Tenant an Expansion
Option with respect to certain Expansion Space as defined therein, is amended as
follows:

 

(a) The parties agree that the term of any lease of the Expansion Space by
Tenant shall be fifteen (15) years from the Rent Commencement Date thereunder
or, if Tenant elects to occupy the Expansion Space in two phases, from the last
Rent Commencement Date thereunder. The parties acknowledge that as provided
above in this First Amendment, the Termination Date for the Phase I Buildings
and Phase II Building under the Lease will be extended to be coterminous with
Tenant’s lease of the Expansion Space.

 

(b) The Expansion Option shall be exercisable only by written notice from Tenant
to Landlord no later than October 1, 2004, and only if Tenant is not then in
default under the Lease (beyond any applicable notice and cure periods).

 

(c) The Rent Commencement Date for the Expansion Space (or for the first phase
thereof, if applicable) shall not occur prior to September 1, 2006, unless
triggered at an earlier date by Tenant’s occupancy of and commencement of
operation of its business in the applicable space or unless an earlier date is
mutually agreed upon by Landlord and Tenant. If Tenant elects to take down the
Expansion Space in two phases, then the Rent Commencement Date for the second
phase shall occur on the earlier of September 1, 2007 or the date Tenant
actually occupies and commences operation of its business in the second phase of
the Expansion Space, unless an earlier date is mutually agreed upon by Landlord
and Tenant.

 

6. Execution and Delivery. This First Amendment may be executed in one or more
counterparts and by separate parties on separate counterparts, effective when
each party has executed at least one such counterpart or separate counterpart,
but each such counterpart shall constitute an original and all such counterparts
together shall constitute one and the same instrument.

 

7. Full Force and Effect. Except as expressly set forth herein, the Lease has
not been modified or amended and remains in full force and effect.

 

[rest of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the date first set forth above.

 

“Landlord”       “Tenant”

SLOUGH BTC, LLC, a Delaware limited liability company

     

TULARIK INC., a Delaware corporation

By:  

Slough Estates USA Inc., a

Delaware corporation, Its Manager

      By:  

/s/ William J. Rieflin

               

--------------------------------------------------------------------------------

           

Its:

 

EVP

    By:  

/s/ William Rogalla

       

--------------------------------------------------------------------------------

       

William Rogalla

Vice President

           

By:

 

/s/ Corinne H. Lyle

               

--------------------------------------------------------------------------------

           

Its:

 

CFO

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

Revised Minimum Rent Table (Section 3.1(a)(iii))

 

Months

--------------------------------------------------------------------------------

   Monthly Minimum Rental


--------------------------------------------------------------------------------

001 - 012

   $4.2966/sq ft

013 - 024

   $4.4255/sq ft

025 - 036

   $4.5583/sq ft

037 - 048

   $4.6951/sq ft

049 - 060

   $4.8359/sq ft

061 - 072

   $4.9810/sq ft

073 - 084

   $5.1304/sq ft

085 - 096

   $5.2843/sq ft

097 - 108

   $5.4429/sq ft

109 - 120

   $5.6061/sq ft

121 - 132

   $5.7743/sq ft

133 - 144

   $5.9476/sq ft

145 - 156

   $6.1260/sq ft

157 - 168

   $6.3098/sq ft

169 - 180

   $6.4991/sq ft

181 and after (if applicable), continued 3.0% annual escalations

    

 



--------------------------------------------------------------------------------

EXHIBIT B TO

FIRST AMENDMENT TO BUILD-TO-SUIT LEASE

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

TULARIK INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

No. TLRK-                               , 2003

 

VOID AFTER END OF EXERCISE PERIOD

 

THIS WARRANT CERTIFIES THAT, for value received, KWACKER LIMITED, with its
office c/o Slough Estates USA Inc., 444 North Michigan Avenue, Suite 3230,
Chicago, IL 60611, or assigns (the “Holder”), is entitled to subscribe for and
purchase at the Exercise Price (defined below) from TULARIK INC., a Delaware
corporation, with its principal office at Two Corporate Drive, South San
Francisco, CA 94080 (the “Company”) up to Seventy Five Thousand (75,000) shares
of the Common Stock of the Company (the “Common Stock”).

 

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

 

(a) “Exercise Period” shall mean the period commencing with the effective date
of the First Amendment to Build-to-Suit Lease to be executed by the parties
concurrently herewith and ending five (5) years from such date.

 

(b) “Exercise Price” shall mean a per share amount equal to one hundred ten
percent (110%) of the closing price per share for the Company’s Common Stock on
NASDAQ on the effective date of the First Amendment to Build-to-Suit Lease,
subject to adjustment pursuant to Section 5 below.

 

(c) “Exercise Shares” shall mean the shares of the Company’s Common Stock
issuable upon exercise of this Warrant (the “Warrant”).

 

2. EXERCISE OF WARRANT. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):

 

(a) An executed Notice of Exercise in the form attached hereto;

 

(b) Payment of the Exercise Price either (i) in cash or by check, (ii) by
cancellation of indebtedness or (iii) by “net issue exercise” as described
below; and

 

(c) This Warrant.

 

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised.

 



--------------------------------------------------------------------------------

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

 

Notwithstanding any provisions herein to the contrary, if the fair market value
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the principal office of the Company together with the
properly-endorsed Notice of Exercise in which event the Company shall issue to
the Holder a number of shares of Common Stock computed using the following
formula (net issue exercise):

 

X = Y(A-B)

            A

 

Where

   X =    the number of shares of Common Stock to be issued to the Holder      Y
=    the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation)      A =    the fair market
value of one share of Common Stock, which shall be equal to the closing price
per share of such Common Stock on NASDAQ on the day in which such Notice of
Exercise is received by the Company      B =    Exercise Price (as adjusted to
the date of such calculation)

 

3. COVENANTS OF THE COMPANY.

 

3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.

 

3.2 No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

 



--------------------------------------------------------------------------------

3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

 

4. REPRESENTATIONS OF HOLDER.

 

4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant solely for its account for investment
and not with a view to or for sale or distribution of said Warrant or any part
thereof. The Holder also represents that the entire legal and beneficial
interests of the Warrant and Exercise Shares the Holder is acquiring is being
acquired for, and will be held for, its account only.

 

4.2 Securities Are Not Registered.

 

(a) The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

 

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

 

(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations. Holder is aware that the conditions for resale set forth
in Rule 144 have not been satisfied and that the Company presently has no plans
to satisfy these conditions in the foreseeable future.

 

4.3 Disposition of Warrant and Exercise Shares.

 

(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:

 

(i) The Company shall have received a letter secured by the Holder from the
Securities and Exchange Commission stating that no action will be recommended to
the Commission with respect to the proposed disposition; or

 

(ii) There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or

 



--------------------------------------------------------------------------------

(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Act or any applicable state securities laws.

 

(b) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

5. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment; provided, however, that such adjustment shall not be made with
respect to, and this Section 5 shall not apply to, any Reorganization events set
forth in Section 7 below, which events shall instead be governed by the
provisions of Section 7. The form of this Warrant need not be changed because of
any adjustment in the number of Exercise Shares subject to this Warrant.

 

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

 

7. REORGANIZATION.

 

(a) In the event of, at any time during the Exercise Period, any capital
reorganization, or any reclassification of the capital stock of the Company
(other than a change in par value or from par value to no par value or no par
value to par value or as a result of a stock dividend or subdivision, split-up
or combination of shares), or the consolidation or merger of the Company with or
into another corporation (other than a merger solely to effect a reincorporation
of the Company into another state), or the sale or other disposition of all or
substantially all the properties and assets of the Company in its entirety to
any other person (each a “Reorganization”), the Company shall provide to the
Holder twenty (20) days advance written notice of such Reorganization and shall
comply with Section 7(b) below.

 

(b) The Company shall cause such Reorganization to be structured in such a
manner that upon consummation of such Reorganization, the Holder shall receive,
in exchange for this Warrant, a

 



--------------------------------------------------------------------------------

new warrant giving the Holder the right to receive, upon exercise of such new
warrant, shares in the surviving, acquiring or other successor entity (the
“Successor Entity”) in accordance with the following sentence. The new warrant
(x) shall be for a number and class of shares equal to the sum of (i) the number
and class of shares (if any) of the Successor Entity which the Holder would have
received as a result of or in connection with such Reorganization if the Holder
had held at the time of the Reorganization the number of shares of Common Stock
for which the warrant is then exercisable and (ii) the number of shares of the
Successor Entity of the same class described in clause (i) above (or, if there
were no such shares issued in the Reorganization, then shares of the common
stock of the Successor Entity) having an aggregate fair market value as of the
closing of such Reorganization equal to the value of any and all other
consideration the Holder would have received as a result of or in connection
with such Reorganization if the Holder had held at the time of the
Reorganization the number of shares of Common Stock for which this Warrant is
then exercisable, subject in each instance to adjustments as nearly equivalent
as may be practicable to the adjustments provided for in Section 5 above (other
than with respect to the Reorganization itself) and in this Section 7, (y) shall
have an aggregate Exercise Price equal to the aggregate Exercise Price of this
Warrant (but the per share Exercise Price shall be appropriately adjusted) and
(z) shall otherwise have an Exercise Period and other terms identical to those
of this Warrant.

 

8. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

 

9. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on transfer
set forth on the first page of this Warrant, this Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance satisfactory to the Company.

 

10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company shall, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

11. NOTICES, ETC. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by telex, telegram, express mail
or other form of rapid communications, if possible, and if not then such notice
or communication shall be mailed by first-class mail, postage prepaid, addressed
in each case to the party entitled thereto at the following addresses: (a) if to
the Company, to TULARIK INC., Attention: General Counsel, Two Corporate Drive,
South San Francisco, CA 94080 and (b) if to the Holder, c/o Slough Estates USA
Inc., 444 North Michigan Avenue, Suite 3230, Chicago, IL 60611, Attention: Chief
Financial Officer, or at such other address as one party may furnish to the
other in writing. Notice shall be deemed effective on the date dispatched if by
personal delivery, telecopy, telex or telegram, two days after mailing if by
express mail, or three days after mailing if by first-class mail.

 

12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

13. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
California as applied to agreements among California residents, made and to be
performed entirely within the State of California.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of                     , 2003.

 

TULARIK INC. By:        

--------------------------------------------------------------------------------

Name:

 

Corinne H. Lyle

Title:

 

Chief Financial Officer

 

ATTEST:   

--------------------------------------------------------------------------------

Secretary

 



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: TULARIK INC.

 

(1) The undersigned hereby elects to purchase                     shares of the
Common Stock of TULARIK INC. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

The undersigned hereby elects to purchase                      shares of the
Common Stock of TULARIK INC. (the “Company”) pursuant to the terms of the net
exercise provisions set forth in Section 2 of the attached Warrant, and shall
tender payment of all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

____________________________

(Name)

 

____________________________

____________________________

(Address)

 

(3) The undersigned represents that: (i) the aforesaid shares of Common Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
shares; (ii) the undersigned is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision regarding its investment in the
Company; (iii) the undersigned is experienced in making investments of this type
and has such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company and the Company has not made such
information available and has no present plans to do so; and (vi) the
undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided the Company with an opinion of
counsel satisfactory to the Company, stating that such registration is not
required.

 

           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Date)

     

(Signature)

                   

--------------------------------------------------------------------------------

       

(Print name)

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

        

--------------------------------------------------------------------------------

     (Please Print)

Address:

        

--------------------------------------------------------------------------------

     (Please Print)

 

Dated:                     , 20    

 

Holder’s

Signature:

       

--------------------------------------------------------------------------------

Holder’s

Address:

       

--------------------------------------------------------------------------------

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 